Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.529 Filed 09/21/21 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 LASEAN DEJONG HOUSTON,
                                                 Case No. 2:21-cv-11888
             Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
 v.

 LASEAN DEJONG HOUSTON,
 et al.,

             Defendants.
                                         /

                       OPINION AND ORDER
                 SUA SPONTE DISMISSING THE CASE
      AND DENYING PLAINTIFF'S REQUEST TO SEAL THE PLEADINGS

       Plaintiff filed a pro se complaint against more than two dozen Defendants.

ECF 1. After reviewing the complaint, the Court has determined that there is no

subject matter jurisdiction and will therefore dismiss the complaint sua sponte. The

Court will also deny Plaintiff's request to seal the pleadings.

                                  BACKGROUND

       Plaintiff sued his own estate and a host of private individuals and public

officials. ECF 1. Among the public officials are: the Attorneys General of the United

States, Michigan, and Illinois; the Secretaries of State for the United States and

Michigan; the Governors of Michigan and Illinois; the Secretaries of Treasury,

Interior, and Homeland Security for the United States; a United States Army

General; the Director of the Illinois Department of Children and Family Services; and

a supervisor at Lutheran Social Services of Illinois. Id. at 18–19.




                                             1
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.530 Filed 09/21/21 Page 2 of 15




       The meandering complaint contained several causes of action. Plaintiff first

requested that the Court issue a declaratory judgment that Plaintiff is "a private

Moor, [A]mericas aboriginal [I]llinoisan national, and subject of the Al Maroc

Shereefian Empire, but not a citizen of the [U]nited [S]tates for the [D]istrict of

[C]olumbia, nor a citizen of the [U]nited [S]tates of [A]merica in [C]ongress

assembled." Id. at 23–24 (internal quotations and italics omitted). Second, Plaintiff

requested that the Court terminate "any guardian [or] ward relation" and return an

estate to Plaintiff. Id. at 25–27. Third, Plaintiff sought "relief against all liability of

the Estate as the implied equitable surety or secondary liability imposed upon him in

all legal proceedings of a general military character, and in a particular State legal

proceeding." Id. at 27–28 (internal quotations omitted). Fourth, Plaintiff requested

equitable relief related to "trespass upon your orator[']s inherent right to equal

Justice being rendered toward[] him concerning any dispute" and "exoneration of all

liability and obligations imputed to" Plaintiff by Defendants. Id. at 28. Fifth, Plaintiff

claimed "[s]ubrogation of all rights, title[,] and interests of the [U]nited [S]tates of

[A]merica, and the [U]nited [S]tates for the [D]istrict of [C]olumbia [] against the

complainant with respect to any irrevocable obligation arising from a quasi-trust

relationship conducted by the said [D]istrict of [C]olumbia military legal

proceedings." Id. (internal italics omitted). Sixth, Plaintiff sought relief for

destruction of "private fiduciary trust relations." Id. at 29–30. Seventh, Plaintiff

wanted the Court to "restore[]" the estate of an individual that Plaintiff called an

"infant" to Plaintiff along with the profits of the estate while Plaintiff was deprived




                                            2
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.531 Filed 09/21/21 Page 3 of 15




of the estate. Id. at 31–32, 38. Eighth, Plaintiff demanded an injunction to prevent

Defendants from subjecting Plaintiff "under legal compulsion to any statutes, codes,

ordinances, provisions, prohibitions, and penalties" while there was a presumption

Plaintiff was a citizen of the United States, among similar requests. Id. at 32–34

(internal quotations and italics omitted). Ninth, Plaintiff asked the Court for an

accounting of an estate and an extinguishment of state and local tax obligations on

the estate. Id. at 38. Tenth, Plaintiff requested that the Department of the Interior

give him 1,863 acres of land and that the land not be taxed. Id. at 38–39. Plaintiff

also sought equitable estoppel against non bona fide parties and injunctive relief

against Defendants so that they may not treat Plaintiff as an enemy under the

Trading with the Enemy Act of 1933 and may not obtain certain forms of judgments

against Plaintiff. Id. at 39–40. And last, Plaintiff requested a plethora of injunctive

relief related to preventing Defendants from requiring Plaintiff to undergo

compulsory medical treatment, vaccination, quarantine, and use of protective face

masks. Id. at 40. The foregoing list is non-exhaustive but captures the essence of

Plaintiff's numerous claims. In addition to the claims, Plaintiff also requested that

the Court seal all documents filed in the pleadings. Id. at 42.

                                LEGAL STANDARD

      Federal courts have limited subject matter jurisdiction under the Constitution

and federal statutes. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994). Under current statutory schema, federal courts have subject matter

jurisdiction over two categories of cases: those that arise under federal law and those

in which there is an amount in controversy over 75,000 dollars and the parties have


                                           3
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.532 Filed 09/21/21 Page 4 of 15




completely diverse citizenship. 28 U.S.C. §§ 1331, 1332(a); Home Depot U.S.A., Inc.

v. Jackson, 139 S. Ct. 1743, 1746 (2019).

      Federal Rule of Civil Procedure 12(h)(3) requires that "[i]f [a] court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action." In the Sixth Circuit, courts have "broad discretion with respect to what

evidence to consider in deciding whether subject matter jurisdiction exists, including

evidence outside of the pleadings." Cartwright v. Garner, 751 F.3d 752, 759 (6th Cir.

2014) (citation omitted). In general, a district court should "not sua sponte dismiss a

complaint where the filing fee has been paid unless the court gives the plaintiff the

opportunity to amend the complaint." Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999) (italics omitted). But a district court may, "at any time, sua sponte dismiss a

complaint for lack of subject matter jurisdiction" if "the allegations of [the] complaint

are totally implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no

longer open to discussion." Id. (italics omitted). Courts should also construe pro se

complaints liberally and hold pro se plaintiffs to a less stringent standard than

plaintiffs represented by counsel. See Haines v. Kerner, 404 U.S. 519, 520–21 (1972)

(per curiam).

                                    DISCUSSION

      Plaintiff alleged six sources of subject matter jurisdiction: (1) the 1787 Treaty

of Marakesh; (2) the 1824 Treaty of Tunis; (3) U.S. Const. Art. VI; (4) U.S. Const. Art.

III, § 2, cl. 1; (5) the Judiciary Act of 1789; and (6) the Articles of Confederation, Art

XII. See ECF 1, PgID 22–23, 28. Even after liberally construing Plaintiff's complaint

and considering the preference for allowing a plaintiff an opportunity to amend a


                                            4
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.533 Filed 09/21/21 Page 5 of 15




complaint, the Court will still sua sponte dismiss the complaint for lack of subject

matter jurisdiction. The Court cannot liberally construe the complaint to allege a

cause of action within the Court's subject matter jurisdiction. While the Court

suspects Plaintiff is attempting to assert federal-question jurisdiction when he

referred to the above-listed sources, the Court will, in turn, analyze both whether

there is federal-question jurisdiction or diversity jurisdiction before turning to the

propriety of dismissing the case sua sponte. The Court will also discuss Plaintiff's

request to seal the pleadings.

I.    Federal-Question Jurisdiction

      Under federal-question jurisdiction, "district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States." 28 U.S.C. § 1331. Federal-question jurisdiction requires that the

"cause of action aris[ing] under federal law must be apparent from the face of the

'well-pleaded complaint.'" Miller v. Bruenger, 949 F.3d 986, 990 (6th Cir. 2020)

(quoting Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987)). In other words, "for

purposes of assessing whether federal-question jurisdiction exists, federal courts

ignore any potential federal defenses that may arise in the course of the litigation."

Id. (citing Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 6 (2003)). When declaratory

judgment is sought, courts inquire into "whether, absent the availability of

declaratory relief, the case could have [been] brought in federal court." Id. (alteration

in original) (quoting 15A James Wm. Moore, et al., Moore’s Federal Practice – Civil

§ 103.44 (2019)).




                                            5
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.534 Filed 09/21/21 Page 6 of 15




      None of the six sources that Plaintiff cites for federal-question jurisdiction

confer subject matter jurisdiction over the causes of action in the complaint. First,

the 1787 Treaty of Marakesh is no longer in force. According to the United States

Embassy in Morocco, while the 1787 Treaty of Marakesh was in fact ratified by the

United States Congress in 1787, the treaty was only binding for fifty years. U.S.

Embassy & Consulates in Morocco, History of the U.S. and Morocco (accessed Sept.

14, 2021), https://bit.ly/3tKjEDP [https://perma.cc/4P9M-YG7V]; see also The Avalon

Project, The Barbary Treaties 1786–1816: Treaty with Morocco June 28 and July 15,

1786 (Yale Law School 2008), https://bit.ly/3CiOlTr [https://perma.cc/F2WD-C7JJ]

("1787 Treaty of Marakesh") (reproducing, based on the dates of signing and

ratification, the Treaty of Marakesh with the following provision: "[t]his Treaty shall

continue in full Force, with the help of God for Fifty Years"). The 1836 Treaty of

Morocco apparently replaced the 1787 Treaty of Marakesh after the Treaty of

Marakesh expired. See U.S. Embassy & Consulates in Morocco, supra. In fact, the

United States Department of State does not list the 1787 Treaty of Marakesh as an

active treaty, but the 1836 Treaty of Morocco is listed as a treaty currently in force.

See generally United States Department of State, A List of Treaties and Other

International Agreements of the United States in Force on January 1, 2020 311 (2020),

https://bit.ly/3lxs3Xh [https://perma.cc/PE5X-832Z].

      A treaty no longer in force cannot be considered a "treat[y] of the United States"

under § 1331's federal-question jurisdiction. Treaties that do not create a judicially

enforceable cause of action do not provide federal courts with subject matter




                                          6
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.535 Filed 09/21/21 Page 7 of 15




jurisdiction. See Cooper Butt ex rel. Q.T.R. v. Barr, 954 F.3d 901, 905 (6th Cir. 2020).

A treaty that has been inactive for more than 180 years cannot create a judicially

enforceable cause of action and therefore cannot provide the Court with subject

matter jurisdiction. As a result, the 1787 Treaty of Marakesh does not provide the

Court with federal-question jurisdiction to hear any of Plaintiff's claims.

         The Court recognizes that the 1836 Treaty of Morocco did have similar

provisions to the 1787 Treaty of Marakesh. Compare The Avalon Project, The Barbary

Treaties 1786–1816: Morocco – Treaty of Peace; September 16, 1836 (Yale Law School

2008),    https://bit.ly/2XpZAu1   [https://perma.cc/Z7X4-UTH5]     ("1836    Treaty   of

Morocco") with 1787 Treaty of Marakesh. But even if the Court liberally construes the

complaint to refer to the 1836 Treaty of Morocco rather than the 1787 Treaty of

Marakesh, the 1836 Treaty also fails to confer federal-question jurisdiction for any of

Plaintiff's claims. A court in the District of New Jersey faced with similar claims

found that the Barbary Treaties—which include the 1787 Treaty of Marakesh and by

extension the vastly similar 1836 Treaty of Morocco—do not provide federal-question

jurisdiction to federal courts for such claims. See El Ameen Bey v. Stumpf, 825 F.

Supp. 2d 537, 545, 557–59 (D.N.J. 2011).1 The Barbary Treaties aimed to "eliminate,

or at least curtail, the ill of piracy plaguing the coastal waters and ports of the post-

medieval North African geopolitical bodies; and [] eliminate, or at least halt the rise

of, the fees charged by the rulers of these geo-political bodies to the then-developing



1The Barbary Treaties were "between the United States and semi-autonomous North
African city-states of Algiers, Tunis, and Tripoli, and the Sultanate of Morocco" in the
early 19th century. El Ameen Bey, 825 F. Supp. 2d at 558 n.10.


                                           7
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.536 Filed 09/21/21 Page 8 of 15




American merchantry for keeping 'peace' in the ports and coastal waters subject to

their dominion." Id. at 545 (quoting Marakush Caliphate of Amexem, Inc. v. New

Jersey, 790 F. Supp. 2d 241, 269 (D.N.J. 2011)). After reviewing the 1836 Treaty of

Morocco, the Court agrees that nearly all the provisions deal with maritime or

merchant issues and observes that the other provisions appear confined to events

occurring in Morocco. See 1836 Treaty of Morocco. Because Plaintiff's claims have

nothing to do with maritime or merchant issues near Morocco, Plaintiff cannot rely

on the 1836 Treaty of Morocco for subject matter jurisdiction. See El Ameen Bey, 825

F. Supp. 2d at 558 ("[A] litigant's reliance on any Barbary Treaty . . . for the purposes

of a civil suit raising claims based on the events that occurred within what is the

United States' geographical territory is facially frivolous.").

      As for the 1824 Treaty of Tunis, the United States Department of State does

not list the treaty as in force. See generally United States Department of State, supra.

Still, the 1824 Treaty of Tunis is another of the Barbary Treaties, an amendment to

an earlier treaty from the 1790s. See The Avalon Project, The Barbary Treaties 1786–

1816: Tunis – Convention of February 24, 1824 Amending the Treaty of August 1797,

and    March    26,    1799    (Yale   Law       School   2008),   https://bit.ly/39aHkb1

[https://perma.cc/7FDX-M37G]. A review of the 1824 document reveals that—like the

1836 Treaty of Morocco and many of the Barbary Treaties—most provisions deal with

maritime or merchant issues. Id. The provisions that do not deal with maritime or

merchant issues appear to only apply to Tunisians. Id. Plaintiff does not allege that

he is Tunisian. See generally ECF 1. Because Plaintiff's claims have nothing to do




                                             8
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.537 Filed 09/21/21 Page 9 of 15




with maritime or merchant issues near Tunisia and Plaintiff does not allege that he

is Tunisian, Plaintiff cannot rely on the 1824 Treaty of Tunis for subject matter

jurisdiction. See El Ameen Bey, 825 F. Supp. 2d at 558.

       What is more, courts in the Eastern District of Michigan have routinely

dismissed complaints that cite the Barbary Treaties for subject matter jurisdiction as

frivolous, and the Court is unaware of a plaintiff who has proceeded under the subject

matter jurisdiction of the Barbary Treaties. See Grayson-Bey v. Hutchinson, No. 2:20-

cv-10487, 2020 WL 1047730, at *2 (E.D. Mich. Mar. 4, 2020) (Murphy, J.); Erwin El

v. Genesee Cnty. Land Bank Auth., No. 2:19-cv-11522, 2019 WL 2763314, at *1 (E.D.

Mich. July 2, 2019) (Michelson, J.).

       Next, Article VI of the Constitution does not confer subject matter jurisdiction

for any of Plaintiff's claims. The First Clause of Article VI relates to whether debts

entered into before the Constitution's ratification were valid against the United

States. The complaint has no allegations concerning debts that preceded the

Constitution, so the Clause cannot confer federal-question jurisdiction for the

complaint. See generally ECF 1. The Second Clause is the Supremacy Clause, which

has to do with the place of federal and state law under the Constitution. The

complaint never alleged conflicts between federal and state law, so the Supremacy

Clause cannot confer federal-question jurisdiction for the complaint. See generally id.

And the Third Clause deals with an oath of office for federal officials. The complaint

has nothing to do with an oath of office for federal officials and, as a result, the Clause

cannot confer federal-question jurisdiction. See generally id.




                                            9
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.538 Filed 09/21/21 Page 10 of 15




      Plaintiff's reliance on Article III for subject matter jurisdiction also fails.

Article III, Section Two, Clause One authorizes federal courts to have federal-

question jurisdiction and diversity jurisdiction. But the Clause, standing alone,

cannot provide jurisdiction to federal courts because "[j]urisdiction of the lower

federal courts is further limited to those subjects encompassed within a statutory

grant of jurisdiction." Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee,

456 U.S. 694, 701–02 (1982). Plaintiff did cite the Judiciary Act of 1789. While it is

unclear precisely what part of the Act Plaintiff was trying to cite, the Court will

liberally construe Plaintiff as trying to cite the statutory grants of jurisdiction that

are now codified as 28 U.S.C. §§ 1331 and 1332(a). Still, simply citing the statutory

grants of subject matter jurisdiction does not provide a district court with such

jurisdiction unless the requirements of the statutes are met.

      Finally, Plaintiff cannot rely on the Articles of Confederation for subject matter

jurisdiction. The Articles of Confederation, the first constitution of the United States,

were abandoned during the Constitutional Convention. Wesberry v. Sanders, 376 U.S.

1, 10 (1964) ("Soon after the Convention assembled, Edmund Randolph of Virginia

presented a plan not merely to amend the Articles of Confederation but to create an

entirely new National Government with a National Executive" in order to "create[e]

a new and closer form of government than was possible under the Confederation.").

Put simply, a prior constitutional order cannot confer subject matter jurisdiction in a

new constitutional order.




                                           10
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.539 Filed 09/21/21 Page 11 of 15




      Beyond the sources of federal-question jurisdiction raised by Plaintiff, there

are likely no sources of federal-question jurisdiction available to Plaintiff for most of

the claims in the complaint given the frivolous nature of the claims. For example, no

provision of the Constitution or federal law gives the Court authority to determine

that Plaintiff is a sovereign citizen and thus free of compulsion under federal or state

statutes and ordinances. And the Court believes that most of Plaintiff's claims having

to do with guardian relationships or estates, while still frivolous, are within the realm

of probate law. Probate, Black's Law Dictionary (11th ed. 2019) ("The judicial

procedure by which a testamentary document is established to be a valid will; the

proving of a will to the satisfaction of the court."); Probate Estate, Black's Law

Dictionary (11th ed. 2019) ("A decedent's property subject to administration by a

personal representative."); see generally ECF 1 (discussing Plaintiff's claims

concerning estates). There is a longstanding exception to federal jurisdiction over

probate matters because "a federal court has no jurisdiction to probate a will or

administer an estate." Markham v. Allen, 326 U.S. 490, 494 (1946).

      When Plaintiff alleges that Defendants cannot force Plaintiff to undergo

compulsory medical treatment, vaccination, quarantine, or mask wearing, Plaintiff

appears to rely on the Court first granting declaratory relief on his claim that he is a

sovereign citizen. See generally ECF 1. Because the Court lacks jurisdiction to grant

such declaratory relief, Plaintiff cannot rely on his sovereign citizenship. Even if

Plaintiff had alleged an appropriate basis for jurisdiction for the claim, the claim

would fail because Plaintiff pleaded no facts showing that he is in danger of being




                                           11
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.540 Filed 09/21/21 Page 12 of 15




forced to undergo medical treatment, vaccination, quarantine, or mask wearing. As a

result, there is not a case or controversy because Plaintiff has not shown an injury,

and therefore lacks standing to bring such a suit. See DaimlerChrysler Corp. v. Cuno,

547 U.S. 332, 342 (2007) ("The requisite elements of this 'core component derived

directly from the Constitution' are familiar: 'A plaintiff must allege personal injury

fairly traceable to the defendant's allegedly unlawful conduct and likely to be

redressed by the requested relief.'") (quoting Allen v. Wright, 468 U.S. 737, 738

(1984)).

II.   Diversity Jurisdiction

      As discussed above, the current statutory scheme for diversity jurisdiction

requires that the parties have diverse citizenship and that the amount in controversy

exceed 75,000 dollars. 28 U.S.C. § 1332(a); Home Depot U.S.A., Inc., 139 S. Ct.

at 1746. Diversity of citizenship must be complete, meaning that "each defendant is

a citizen of a different State from each plaintiff." Owen Equip. & Erection Co. v.

Kroger, 437 U.S. 365, 373 (1978) (emphasis in original). When determining

citizenship of the parties for purposes of diversity jurisdiction, the domicile of each

party is used. Stifel v. Hopkins, 477 F.2d 1116, 1120 (6th Cir. 1973). Domicile involves

two elements: physical presence in a State and intent to remain in the State. See

Napletana v. Hillsdale Coll., 385 F.2d 871, 872–73 (6th Cir. 1967).

      While Plaintiff claims that he is not a citizen of the United States, he listed an

address in Lake Orion, Michigan under his signature. ECF 1, PgID 3, 42. The address

under Plaintiff's signature is sufficient evidence for the Court to believe that Plaintiff




                                           12
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.541 Filed 09/21/21 Page 13 of 15




has a physical presence in Michigan and an intent to remain in Michigan. See

Napletana, 385 F.2d at 872–73. Plaintiff then listed one Defendant, the Attorney

General of Michigan Dana Nessel, as having a Lansing, Michigan address. ECF 1,

PgID 18. Accordingly, there is no complete diversity of citizenship. See Owen Equip.

& Erection Co., 437 U.S. at 373; see also Erwin-El, 2019 WL 2763314, at *1 (holding

that a plaintiff alleging he was a sovereign citizen was actually a citizen of Michigan

when the complaint stated that the plaintiff lived in Michigan).

III.   Sua Sponte Dismissal

       Civil Rule 12(h)(3) requires that "[i]f [a] court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action." As explained

above, there is no subject matter jurisdiction for any of Plaintiff's claims. The Court

will therefore sua sponte dismiss the complaint under Rule 12(h)(3) for lacking

subject matter jurisdiction.

       Even if the Court could liberally construe any of the claims in the complaint as

arising under a federal law or constitutional provision, the Court would still dismiss

the complaint for lack of subject matter jurisdiction because the claims are frivolous.

Apple, 183 F.3d at 479; see also Erwin-El, 2019 WL 2763314, at *1; Chase Manhattan

Mortg. Corp. v. Blakely-El, No. 06-10343, 2007 WL 1041256, at *1 (E.D. Mich. Apr. 5,

2007) (Feikens, J.); King v. Corp. of U.S. of Am., No. 05 CV 72849, 2005 WL 3320866,

at *4 (E.D. Mich. Dec. 7, 2005) (Cleland, J.).




                                           13
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.542 Filed 09/21/21 Page 14 of 15




IV.   Request to Seal

      Finally, Plaintiff requested that the Court seal all pleadings. ECF 1, PgID 42.

There is "a strong presumption in favor of openness as to court records." Shane Grp.,

Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (internal

quotation and citation omitted). The party seeking to seal court records bears the

burden of overcoming the presumption and can only do so by demonstrating

compelling reasons for why the records should be sealed. Id. After painstakingly

combing through Plaintiff's 142-page complaint, no reason exists, let alone a

compelling one, to seal the pleadings. In fact, the overuse of legal jargon and

antiquated terminology renders the pleadings largely unintelligible.

                                    CONCLUSION

      Considering the analysis above, the Court will sua sponte dismiss the

complaint under Rule 12(h)(3) for lack of subject matter jurisdiction and will deny

Plaintiff's request to seal the pleadings. This is a final order that closes the case.

                                        ORDER

      WHEREFORE, it is hereby ORDERED that the complaint [1] is

DISMISSED.




                                           14
Case 2:21-cv-11888-SJM-APP ECF No. 7, PageID.543 Filed 09/21/21 Page 15 of 15




      IT IS FURTHER ORDERED that the request to seal the pleadings is

DENIED.

      This is a final order that closes the case.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: September 21, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 21, 2021, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          15
